DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 22 August 2022 have been fully considered but they are not persuasive.
The applicant does not provide any detailed comparison between the newly added amendments to claims 1 and 19 with respect to the disclosure of the prior art references.
The applicant merely concludes that Summerfelt, Oh or Tay do not disclose or suggest the first dielectric layer being formed in the bottom of the first opening to protect the optoelectronic device during formation of the first opening and wherein a total thickness of the anti-reflection layer is not greater than a height of the first opening.
The applicant does not point to any specific portion of the original disclosure for support of the newly added recitation of “the first dielectric layer is formed in the bottom of the first opening.”  The applicant actually teaches that the first dielectric layer (113) is formed first over the optoelectronic device (111); thereafter, the insulating layer (114/115/116) is formed on the first dielectric layer (113), and then the first opening (130) is formed in the insulating layer (114/115/116) to expose the first dielectric layer (113) (par. 14).  The first dielectric layer (113) is not in the first opening (130) but rather an upper surface of the first dielectric layer (113) forms a bottom of the first opening (130) (see Fig. 1B-1C).  The manner in which the claim is currently written is considered new matter.
Furthermore, the applicant also does not point to any specific portion of the disclosure for support of the newly added recitation of “wherein a total thickness of the anti-reflection layer is not greater than a height of the first opening.”  This comparison is never explicitly made in the written description.
Applicant’s annotated FIG. 1E shown below:

    PNG
    media_image1.png
    534
    972
    media_image1.png
    Greyscale

The total thickness (left-side vertical double arrow) of the anti-reflection layer (113/120) is actually greater than the height of the opening (130).  The height (right-side vertical double arrow) of the first opening (130) is shown and defined in FIG. 1C, as being from the top surface of (116) down to the top surface of the first dielectric layer (113).  The total thickness of the anti-reflection layer (113/120) along the sidewall of the opening (130) extends from the top surface of (120) down to the top surface of substrate (110) and optoelectronic device (111).
The applicant is not in possession of the entirety of the scope the claims as written.  The applicant only possesses part of the scope of the newly added limitation.  Only a portion of the total thickness of the anti-reflection layer near the bottom of the opening directly above a central region the optoelectronic device is not greater than the height of the opening.
If the limitation of “wherein the first dielectric layer is formed in the bottom of the first opening” is amended to recite what the applicant actually discloses, an upper surface of the first dielectric layer forming a bottom of the first opening and a thickness of the anti-reflection layer over a central region of the optoelectronic device near the bottom of the first opening, then Tay still teaches the newly added limitations of f) wherein the first dielectric layer (230/234) is formed in the bottom of the first opening (120) to protect the optoelectronic device (102 left) during formation of the first opening (120), and wherein a total thickness of the anti-reflection layer (230/234 and 236) is not greater than a height of the first opening (120).
Applicant’s Fig. 1E

    PNG
    media_image2.png
    534
    972
    media_image2.png
    Greyscale

Tay’s
Fig. 11

    PNG
    media_image3.png
    538
    1193
    media_image3.png
    Greyscale



It is noted that the newly added limitations (“wherein” clauses, see MPEP § 2111.4) in claim 1 do not define at what point with any specificity in the manufacturing process that the first dielectric layer is formed in the bottom of the first opening to protect the optoelectronic device during formation of the first opening or at what point in the manufacturing process a total thickness of the anti-reflection layer is not greater than a height of the first opening.  In other words, the claim does not preclude the further removal of a portion of the first dielectric layer after forming the first opening.  There is no requirement that the first dielectric layer remains completely over the optoelectronic device while the second dielectric layer is formed thereon.
Furthermore, the recitation of “wherein the first and second dielectric layers are together configured as an anti-reflection layer” is functional language that is relative to some wavelength(s) of light.  Like that of the applicant, since the invention of Tay is an imaging device that requires light to pass through the first and second dielectric layers to reach the optoelectronic device in order for the device to operate as intended, the first and second dielectric layers must be anti-reflective to some degree with respect to some wavelength(s) because of the inherent nature of the material properties and device function.  It has been held that when the claimed and prior art products are identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  See MPEP § 2112.01.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the first dielectric layer is formed in the bottom of the first opening” which is not supported by the originally filed disclosure.  See the examiner’s explanation in the response to arguments above with respect to this limitation.  Similarly regarding claim 19, see the examiner’s explanation in the response to arguments above with respect to this limitation.  During the formation of the first opening (claim 1; Fig. 1C) and in the final device (claim 19; Fig. 1E), the first dielectric layer (113) is not in the opening (130) but rather is exposed by and is under the opening.

Claim 8 recites “further comprising adjusting the total thickness of the anti-reflection layer such that light of a predetermined frequency range is not reflected.”  The written description does not provide for a positive active step of “adjusting” the total thickness of the anti-reflection layer in addition to the claimed steps of forming the first dielectric layer, forming the second dielectric layer, and etching the first dielectric layer to decrease the thickness.  The applicant discloses that the first dielectric layer (110) is formed to an initial thickness and is then etched to be reduced to its final thickness and then the second dielectric layer (120) is formed to its final thickness, the combined final thicknesses of the first and second dielectric layers (113 and 120) being the total thickness of the anti-reflection layer.  There is no further additional step after forming the second dielectric layer (120) of actively “adjusting” the total thickness of the anti-reflection layer that isn’t already provided for by the claimed steps.
In other words, as best can be ascertained by the context in which the written description provides, is that once you make a completed final functioning optoelectronic integrated device, you could then make another different optoelectronic integrated device having a different wavelength response by providing the anti-reflection layer with a different total thickness (par. 21).  The disclosed “adjusted” thickness is for a different and distinct optoelectronic integrated device made by different processing steps and conditions, not while making the same optoelectronic integrated device.  It is unclear as to whether or not the recited “adjusting” step is actually the same as or different from that of the already claimed forming steps and etching steps with respect to the first and second dielectric layers. The newly claimed limitation is not fully supported in the originally filed disclosure and as written, is unclear as to the required steps to be performed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the first dielectric layer is formed in the bottom of the first opening” which is not supported by the originally filed disclosure.  See the examiner’s explanation in the response to arguments above with respect to this limitation.  Similarly, regarding claim 19, see the examiner’s explanation in the response to arguments above with respect to this limitation.  During the formation of the first opening (claim 1; Fig. 1C) and in the final device (claim 19; Fig. 1E), the first dielectric layer (113) is not in the opening (130) but rather is exposed by and is under the opening.  It’s unclear how it is possible for the already formed first dielectric layer to be formed in the bottom of the opening during formation of the opening.  The metes and bounds of the required structure and relative relationships cannot be ascertained.

Claim 8 recites “further comprising adjusting the total thickness of the anti-reflection layer such that light of a predetermined frequency range is not reflected.”  The written description does not provide for any positive active step(s) of “adjusting” the total thickness of the anti-reflection layer in addition to the claimed steps of forming the first dielectric layer, forming the second dielectric layer, and etching the first dielectric layer to decrease the thickness.  The applicant discloses that the first dielectric layer is formed to a thickness and then etched to be reduced to its final thickness and then the second dielectric layer is formed to its final thickness, the combined final thicknesses of the first and second dielectric layers being the total thickness of the anti-reflection layer.  There is no further additional step after forming the second dielectric layer of actively “adjusting” the total thickness of the anti-reflection layer that isn’t already provided for by the claimed steps.
In other words, as best can be ascertained by the context in which the written description provides, is that once you make a completed final functioning optoelectronic integrated device, you could then make another different optoelectronic integrated device having a different wavelength response by providing the anti-reflection layer with a different total thickness (par. 21).  The “adjusted” thickness is for a different and distinct optoelectronic integrated device made by different processing steps and conditions, not while making the same optoelectronic integrated device.  The newly claimed limitations are not fully supported in the originally filed disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 
patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 12, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tay et al. (U.S. Patent Application Publication 2011/0031381).
As insofar as Claim 1 is supported and definite, Tay teaches in a Fig. 4A, 4B and 11, a method of manufacturing an optoelectronic integrated device, the method comprising: a) providing a semiconductor base (106; silicon substrate; par. 52, 72 and 97) having an optoelectronic device (102 left; conversion unit; par. 52 and 97); b) forming a first dielectric layer (230/234; AR film; par. 97) on a first surface of the semiconductor base (106); c) forming an insulating layer (110; insulating layer; par. 52, 72-74 and 97) on the first dielectric layer (230/234); d) forming a first opening (120; opening; par. 73, 97, 100 and 101) in the insulating layer (110) to expose the first dielectric layer (230/234) above the optoelectronic device (102 left); and e) forming a second dielectric layer (236; AR film; par. 97, 100 and 101) on the exposed first dielectric layer (230/234), wherein the first and second dielectric layers (230/234 and 236) together are configured as an anti-reflection layer (par. 97), f) wherein the first dielectric layer (230/234) is formed in the bottom of the first opening (120) to protect the optoelectronic device (102 left) during formation of the first opening (120), and wherein a total thickness of the anti-reflection layer (230/234 and 236) is not greater than a height of the first opening (120).
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “to protect the optoelectronic device during formation of the first opening” does not distinguish the present invention over the prior art of Tay who teaches the structure as claimed.  Tay teaches that the first dielectric layer (230/234) is formed over the optoelectronic device (102) prior to and remains during the formation of the opening (120), thus protects the optoelectronic device (102) at least to some degree while the opening (120) is being formed (see Fig. 4A, 4B and 11; par. 97; “FIG. 11 shows an embodiment where an anti-reflection (AR) stack comprising a top AR film 236, a second AR film 234, and a third AR film 236 covers the conversion units 102. The anti-reflection stack improves the transmission of light from the first light guide 116 to the conversion units 102. Members of the AR stack together may constitute layer 230 that also blanket the substrate 106, conversion units 102 and electrodes 104 to protect the elements from chemical pollutants and moisture.”).
As insofar as Claim 2 is supported and definite, Tay further teaches wherein a material of the first dielectric layer (230/234; silicon nitride; par. 97) and a material of the insulating layer (110; silicon oxide; par. 72) adjacent to the first dielectric layer are different.
As insofar as Claim 5 is supported and definite, Tay further teaches wherein the forming the first opening comprises: a) using the first dielectric layer (230/234) as an etch stop layer; and b) etching the insulating layer (110) by an etching process to form the first opening (120) (Fig. 4B).
As insofar as Claim 12 is supported and definite, Tay further teaches forming an integrated circuit (IC) device (102 right) in the semiconductor base (106).
As insofar as Claim 15 is supported and definite, Tay further teaches wherein the insulating layer (110) comprises an oxide material (par. 72-74).
As insofar as Claim 17 is supported and definite, Tay further teaches wherein the optoelectronic device (102 left) is configured as a photodiode (par. 4, 6 and 52).
As insofar as Claim 18 is supported and definite, Tay further teaches wherein the IC device (102 right) is a photo diode (par. 4, 6 and 52) which is configured as one of a diode. 

As insofar as Claim 19 is supported and definite, Tay teaches in Fig. 11 (par. 97-101) for example, an optoelectronic integrated device, comprising: a) a semiconductor base (106; silicon substrate; par. 52, 72, 97) having an optoelectronic device (102; conversion unit) in the semiconductor base (106); b) a first dielectric layer (230/234) covering a first surface of the semiconductor base (106); c) an insulating layer (110) covering the first dielectric layer (230/234); d) a first opening (120) located in the insulating layer (110) above the optoelectronic device (102); and e) a second dielectric layer (236) covering the first dielectric layer (230/234), and wherein the first and second dielectric layers (230/234 and 236) are configured as an anti-reflection layer (par. 97; AR films), f) wherein the first dielectric layer (230/234) is formed in the bottom of the first opening (120) to protect the optoelectronic device (102) during formation of the first opening (120), and wherein a total thickness of the anti-reflection layer (230/234 and 236) is not greater than a height of the first opening (120).
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “to protect the optoelectronic device during formation of the first opening” does not distinguish the present invention over the prior art of Tay who teaches the structure as claimed.  Tay teaches that the first dielectric layer (230/234) is formed over the optoelectronic device (102) prior to and remains during the formation of the opening (120), thus protects the optoelectronic device (102) at least to some degree while the opening (120) is being formed (see Fig. 4A, 4B and 11; par. 97; “FIG. 11 shows an embodiment where an anti-reflection (AR) stack comprising a top AR film 236, a second AR film 234, and a third AR film 236 covers the conversion units 102. The anti-reflection stack improves the transmission of light from the first light guide 116 to the conversion units 102. Members of the AR stack together may constitute layer 230 that also blanket the substrate 106, conversion units 102 and electrodes 104 to protect the elements from chemical pollutants and moisture.”).
Furthermore, it has been held that when the claimed and prior art products are identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  See MPEP § 2112.01.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
As insofar as Claim 20 is supported and definite, Tay further teaches wherein a material of the first dielectric layer (230/234; silicon nitride; par. 97) and a material of the insulating layer (110; silicon dioxide; par. 72) adjacent to the first dielectric layer (230/234) are different.

Claims 1-3, 5, 6, 11, 12, 15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Patent Application Publication 2004/0140564).
As insofar as Claim 1 is supported and definite, Lee teaches in Fig. 7A-7H a method of manufacturing an optoelectronic integrated device, the method comprising: a) providing a semiconductor base (100) having an optoelectronic device (110); b) forming a first dielectric layer (130) on a first surface of the semiconductor base (100); c) forming an insulating layer (150, 160, 180, 190, 210, 220, 240, 250) on the first dielectric layer (130); d) forming a first opening (272) in the insulating layer (150, 160, 180, 190, 210, 220, 240, 250) to expose the first dielectric layer (130) above the optoelectronic device (110) (Fig. 7G); and e) forming a second dielectric layer (280) on the exposed first dielectric layer (130), wherein the first and second dielectric layers (130 and 280) are together configured as an anti-reflection layer, f) wherein the first dielectric layer (130) is formed in the bottom of the first opening (272) to protect the optoelectronic device (110) during formation of the first opening (272), and wherein a total thickness (vertical double arrow on the right shown below; combined thicknesses of layers 130 and 280) of the anti-reflection layer is not greater than a height (vertical double arrow on the left shown below) of the first opening (272; combined thicknesses of layers 150, 160, 180, 190, 210, 220, 240 and 250).

    PNG
    media_image4.png
    805
    795
    media_image4.png
    Greyscale

The recitation of “wherein the first and second dielectric layers are together configured as an the anti-reflection layer” is functional language that is relative to some undefined wavelength(s) of light.  The only required structure of the first and second dielectric layers is that they are each made of a dielectric material and the second dielectric layer is formed on the exposed first dielectric layer.  The claim does not exclude intervening layers, does not require direct contact between the first and second dielectric layers, nor defines any particular structural relationship therebetween (i.e. a surface or edge of the second dielectric layer with respect to a surface or edge of the first dielectric layer).  The claim does not require that one layer or each layer be “anti-reflective”, per se, but that that together configured to be an anti-reflective layer.  Since the invention of Tay is an imaging device that requires light to pass through the first and second dielectric layers to reach the optoelectronic device in order for the device to operate as intended, the first and second dielectric layers together must be anti-reflective to some degree with respect to some wavelength(s) because of the inherent nature of the material properties and intended device function.  It has been held that when the claimed and prior art products are identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  See MPEP § 2112.01.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  It is noted that Lee also teaches alternative embodiments in Fig. 8 and 9, having an additional antireflection layer (500 or 501).
As insofar as Claim 2 is supported and definite, Lee further teaches wherein a material (silicon oxide; par. 35 and 72) of the first dielectric layer (130) and a material (“SiN or SiC, but SiC may further include N or O and SiN may further include O”; par. 31 and 37) of the insulating layer (150 of 150, 160, 180, 190, 210, 220, 240, 250) adjacent to the first dielectric layer (130) are different.
As insofar as Claim 3 is supported and definite, Lee teaches wherein materials (silicon oxide; par. 35 or 72 and 49) of the first and second dielectric layers (130 and 280) are the same.
As insofar as Claim 5 is supported and definite, Lee further teaches wherein the forming the first opening comprises: a) using the first dielectric layer (130) as an etch stop layer; and b) etching the insulating layer (150, 160, 180, 190, 210, 220, 240, 250) by an etching process to form the first opening (272) (Fig. 7G; par. 77).
As insofar as Claim 6 is supported and definite, Lee further teaches wherein the second dielectric layer (280) covers an upper surface of the insulating layer (150, 160, 180, 190, 210, 220, 240, 250) and inner sidewalls of the first opening (272) (Fig. 7H).
As insofar as Claim 12 is supported and definite, Lee further teaches wherein the insulating layer (150, 160, 180, 190, 210, 220, 240, 250) comprises at least a three-layer laminated structure.
As insofar as Claim 12 is supported and definite, Lee further teaches further comprising forming an integrated circuit (IC) device (transistors; 120; par. 30) in the semiconductor base (100).
As insofar as Claim 15 is supported and definite, Lee further teaches wherein the insulating layer (150, 160, 180, 190, 210, 220, 240, 250) comprises an oxide material (160, 190,220, 250; interlayer dielectrics; par. 31,35 and 72).
As insofar as Claim 17 is supported and definite, Lee further teaches wherein the optoelectronic device (110) is configured as a photodiode (par. 30).

As insofar as Claim 19 is supported and definite, Lee teaches in Fig. 7H, an optoelectronic integrated device, comprising: a) a semiconductor base (100) having an optoelectronic device (110) in the semiconductor base (100); b) a first dielectric layer (130) covering a first surface of the semiconductor base (100); c) an insulating layer (150, 160, 180, 190, 210, 220, 240, 250) covering the first dielectric layer (130); d) a first opening (272) located in the insulating layer (150, 160, 180, 190, 210, 220, 240, 250) and exposing the first dielectric layer (130) above the optoelectronic device (110); and e) a second dielectric layer (280) within the first opening (272) and covering the first dielectric layer (130), and wherein the first and second dielectric layers (130 and 280) are configured as an anti-reflection layer, f) wherein the first dielectric layer (130) is formed in the bottom of the first opening (272) to protect the optoelectronic device (110) during formation of the first opening (272), and wherein a total thickness (combined thicknesses of 130 and 280) of the anti-reflection layer (130 and 280) is not greater than a height (combined thicknesses of 150, 160, 180, 190, 210, 220, 240, 250) of the first opening (272).
It is also noted that the language, term, or phrase “wherein the first dielectric layer is formed in the bottom of the first opening to protect the optoelectronic device during formation of the first opening”, is directed towards the process of forming the first dielectric layer and forming first opening.  It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
As insofar as Claim 20 is supported and definite, Lee further teaches wherein a material (silicon oxide; par. 35 and 72) of the first dielectric layer (130) and a material (150; “SiN or SiC, but SiC may further include N or O and SiN may further include O”; par. 37) of the insulating layer (150, 160, 180, 190, 210, 220, 240, 250) adjacent to the first dielectric layer (130) are different.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tay et al. (U.S. Patent Application Publication 2011/0031381) in view of Gaebler (U.S. Patent Application Publication 2010/0155910).
Referring to Claim 7, Tay teaches the limitations of Claim 5, where it is highly probable that partial etching of the first dielectric layer (230/234) does inherently occur at least to some degree, even if only slight during the process of etching the opening.  However, Tay does not explicitly state wherein in the etching process, the first dielectric layer is partially etched to decrease a thickness thereof.
Gaebler teaches in Fig. 2 (par. 51 and 54-59) wherein in the etching process, the first dielectric layer (16) is partially etched to decrease a thickness thereof (from D down to d).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to partially etch the first dielectric layer of Tay as taught by Gaebler in order to achieve a desired index of refraction and so that the antireflection properties can be defined with high precision (par. 56, 57 and 63).
As insofar as Claim 8 is definite, Tay in view of Gaebler further teaches wherein a total thickness of the anti-reflection layer is: a) a sum of a remaining thickness of the first dielectric layer (230/234) and a thickness of the second dielectric layer (236); and b) adjusted such that light of an ideal frequency range is not reflected (this is merely the function of the antireflection layers).  The adjustment is the partial etch described in claim 7 and/or the deposition thicknesses of the first and second dielectric layers.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication 2004/0140564) in view of Gaebler (U.S. Patent Application Publication 2010/0155910).
Referring to Claim 7, Lee teaches the limitations of Claim 5, where it is highly probable that partial etching of the first dielectric layer (130) does inherently occur at least to some degree, even if only slight during the process of etching the opening.  However, Lee does not explicitly state wherein in the etching process, the first dielectric layer is partially etched to decrease a thickness thereof.
Gaebler teaches in Fig. 2 (par. 51 and 54-59) wherein in the etching process, the first dielectric layer (16) is partially etched to decrease a thickness thereof (from D down to d).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to partially etch the first dielectric layer of Lee as taught by Gaebler in order to achieve a desired index of refraction and so that the antireflection properties can be defined with high precision (par. 56, 57 and 63).
As insofar as Claim 8 is definite, Lee in view of Gaebler further teaches wherein a total thickness of the anti-reflection layer is: a) a sum of a remaining thickness of the first dielectric layer (230/234) and a thickness of the second dielectric layer (236); and b) adjusted such that light of an ideal frequency range is not reflected (this is merely the function of the antireflection layers).  The adjustment is the partial etch described in claim 7 and/or the deposition thicknesses of the first and second dielectric layers.

Claims 1-6 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Summerfelt et al. (U.S. Patent Application Publication 2021/0183915) in view of Tay et al. (U.S. Patent Application Publication 2011/0031381).
As insofar as Claim 1 is supported and definite, Summerfelt teaches a method of manufacturing an optoelectronic integrated device, the method comprising: a) providing a semiconductor base (102; par. 18) having an optoelectronic device (104; photodiode; par. 18, 19 and 29); b) forming a first dielectric layer (311; SiN; par. 26) on a first surface of the semiconductor base (102); c) forming an insulating layer (110; par. 18 and 20) on the first dielectric layer (311); d) forming a first opening (106; par. 20) in the insulating layer (110) to expose the first dielectric layer (311) above the optoelectronic device (104); and e) forming a second dielectric layer (408; SiN; par. 35 and 36) on the exposed first dielectric layer (311), wherein the first and second dielectric layers (311 and 408; SiN) are configured as anti-reflection layers; wherein a total thickness of the anti-reflection layers above a central region above the optoelectronic device (104) is not greater than a height of the first opening (106).
Summerfelt does not explicitly teach wherein the wherein the first and second dielectric layers (311 and 408; SiN) are together configured as an anti-reflection layer, per se, or f) wherein the first dielectric layer (311) is formed in the bottom of the first opening (106) to protect the optoelectronic device (104) during formation of the first opening (106), and wherein a total thickness of the anti-reflection layer is not greater than a height of the first opening.  In other words, Summerfelt etches away the first dielectric layer over the optoelectronic device before forming the second dielectric layer in the opening.
However, in the same field of endeavor, Tay teaches leaving the first dielectric layer (230/234) over the optoelectronic device (102) while forming the first opening and forming the second dielectric layer (236).  Tay teaches a method of manufacturing an optoelectronic integrated device, the method comprising: a) providing a semiconductor base (106; silicon substrate; par. 52, 72 and 97) having an optoelectronic device (102 left; conversion unit; par. 52 and 97); b) forming a first dielectric layer (230/234; AR film; par. 97) on a first surface of the semiconductor base (106); c) forming an insulating layer (110; insulating layer; par. 52, 72-74 and 97) on the first dielectric layer (230/234); d) forming a first opening (120; opening; par. 73, 97, 100 and 101) in the insulating layer (110) to expose the first dielectric layer (230/234) above the optoelectronic device (102 left); and e) forming a second dielectric layer (236; AR film; par. 97, 100 and 101) on the exposed first dielectric layer (230/234), wherein the first and second dielectric layers (230/234 and 236) together are configured as an anti-reflection layer (par. 97), f) wherein the first dielectric layer (230/234) is formed in the bottom of the first opening (120) to protect the optoelectronic device (102 left) during formation of the first opening (120), and wherein a total thickness of the anti-reflection layer (230/234 and 236) is not greater than a height of the first opening (120).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to leave the first dielectric layer of Summerfelt in place over the optoelectronic device near the bottom of the first opening as taught by Tay in order to provide the desired anti-reflective properties by allowing the desired wavelength of light to be passed to the optoelectronic device and provide cost savings (Tay; par. 97; “Using an existing silicon nitride contact etch-stop film as part of the AR stack provides cost savings”).
As insofar as Claim 2 is supported and definite, Summerfelt further teaches wherein a material of the first dielectric layer (311; SiN; par. 26) and a material (312; SiO2; par. 26) of the insulating layer (110) adjacent to the first dielectric layer (311) are different.
As insofar as Claim 3 is supported and definite, Summerfelt further teaches wherein materials of the first (311; SiN; par. 26) and second (408; SiN; par. 35 and 36) dielectric layers are the same.
As insofar as Claim 4 is supported and definite, Summerfelt further teaches wherein each of the first (311; SiN; par. 26) and second (408; SiN; par. 35 and 36) dielectric layers comprises a silicon nitride material.
As insofar as Claim 5 is supported and definite, Summerfelt further teaches wherein the forming the first opening (106) comprises: a) using the first dielectric layer (311) as an etch stop layer; and b) etching the insulating layer (110) by an etching process to form the first opening (106) (par. 29).
As insofar as Claim 6 is supported and definite, Summerfelt further teaches wherein the second dielectric layer (408) covers an upper surface of the insulating layer (110) and inner sidewalls of the first opening (106).
As insofar as Claim 11 is supported and definite, Summerfelt in view of Tay and Gaebler further teaches wherein the insulating layer (110) comprises a three-layer laminated structure (any three adjacent layers of 312-317).
As insofar as Claim 12 is supported and definite, Summerfelt in view of Tay and Gaebler further teaches forming an integrated circuit (IC) device (CMOS circuitry) in the semiconductor base (102) (par. 18, 25, 26, 42-43).
As insofar as Claim 13 is supported and definite, Summerfelt in view of Tay and Gaebler further teaches forming a metal interconnection layer (322/324) in the insulating layer (110), wherein the metal interconnection layer (322/324) is inherently configured to provide connectivity to electrodes of the optoelectronic device (104) and the IC device (CMOS circuitry) in order for the device to function as intended (par. 25, 26, 38, 43).
As insofar as Claim 14 is supported and definite, Summerfelt in view of Tay and Gaebler further teaches wherein the metal interconnection layer (322/324) comprises at least two layers.
As insofar as Claim 15 is supported and definite, Summerfelt in view of Tay and Gaebler further teaches wherein the insulating layer (110; 312-316) comprises an oxide material (par. 26).
As insofar as Claim 16 is supported and definite, Summerfelt in view of Tay and Gaebler further teaches further comprising forming a second opening (332) in an uppermost insulating layer (317) located above the IC device (CMOS circuitry), in order to expose a top metal (324) of the metal interconnection layer (322/324) (par. 18, 25, 26, 42-43).
As insofar as Claim 17 is supported and definite, Summerfelt in view of Tay and Gaebler further teaches wherein the optoelectronic device (104) is configured as a photodiode (par. 18).
As insofar as Claim 18 is supported and definite, Summerfelt in view of Tay and Gaebler further teaches wherein the IC device (CMOS circuitry) is configured as one of a transistor, a resistor and a capacitor (par. 25).

As insofar as Claim 19 is supported and definite, Summerfelt teaches in Fig. 4 for example, an optoelectronic integrated device, comprising: a) a semiconductor base (102; par. 18) having an optoelectronic device (104; photodiode; par. 18, 19 and 29) in the semiconductor base (102); b) a first dielectric layer (311; SiN; par. 26) covering a first surface of the semiconductor base (102); c) an insulating layer (110; par. 18 and 20) covering the first dielectric layer (311); d) a first opening (106; par. 20) located in the insulating layer (110) and exposing the first dielectric layer (311) above the optoelectronic device (104); and e) a second dielectric layer (408; SiN; par. 35 and 36) covering the first dielectric layer (311), and wherein the first and second dielectric layers (311 and 408; SiN) are configured as anti-reflection layers; wherein a total thickness of the anti-reflection layers above a central region above the optoelectronic device (104) is not greater than a height of the first opening (106).
Summerfelt does not explicitly teach wherein the wherein the first and second dielectric layers (311 and 408; SiN) are together configured as an anti-reflection layer, per se, or f) wherein the first dielectric layer (311) is formed in the bottom of the first opening (106) to protect the optoelectronic device (104) during formation of the first opening (106), and wherein a total thickness of the anti-reflection layer is not greater than a height of the first opening.  In other words, Summerfelt etches away the first dielectric layer over the optoelectronic device before forming the second dielectric layer in the opening.
However, in the same field of endeavor, Tay teaches leaving the first dielectric layer (230/234) over the optoelectronic device (102) while forming the first opening and forming the second dielectric layer (236).  Tay teaches a method of manufacturing an optoelectronic integrated device, the method comprising: a) providing a semiconductor base (106; silicon substrate; par. 52, 72 and 97) having an optoelectronic device (102 left; conversion unit; par. 52 and 97); b) forming a first dielectric layer (230/234; AR film; par. 97) on a first surface of the semiconductor base (106); c) forming an insulating layer (110; insulating layer; par. 52, 72-74 and 97) on the first dielectric layer (230/234); d) forming a first opening (120; opening; par. 73, 97, 100 and 101) in the insulating layer (110) to expose the first dielectric layer (230/234) above the optoelectronic device (102 left); and e) forming a second dielectric layer (236; AR film; par. 97, 100 and 101) on the exposed first dielectric layer (230/234), wherein the first and second dielectric layers (230/234 and 236) together are configured as an anti-reflection layer (par. 97), f) wherein the first dielectric layer (230/234) is formed in the bottom of the first opening (120) to protect the optoelectronic device (102 left) during formation of the first opening (120), and wherein a total thickness of the anti-reflection layer (230/234 and 236) is not greater than a height of the first opening (120).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to leave the first dielectric layer of Summerfelt in place over the optoelectronic device near the bottom of the first opening as taught by Tay in order to provide the desired anti-reflective properties by allowing the desired wavelength of light to be passed to the optoelectronic device and provide cost savings (Tay; par. 97; “Using an existing silicon nitride contact etch-stop film as part of the AR stack provides cost savings”).
As insofar as Claim 20 is supported and definite, Summerfelt in view of Tay further teaches wherein a material of the first dielectric layer (311; SiN; par. 26) and a material (312; SiO2; par. 26) of the insulating layer (110) adjacent to the first dielectric layer (311) are different.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Summerfelt et al. (U.S. Patent Application Publication 2021/0183915) in view of Tay et al. (U.S. Patent Application Publication 2011/0031381) in further view of Gaebler (U.S. Patent Application Publication 2010/0155910).
Referring to Claim 7, Summerfelt in view of Tay teach the limitations of Claim 5, where it is highly probable that partial etching of the first dielectric layer (230/234) does inherently occur at least to some degree, even if only slight during the process of etching the opening.  However, Summerfelt as modified by Tay does not explicitly state wherein, in the etching process, the first dielectric layer is partially etched to decrease a thickness thereof.
Gaebler teaches in Fig. 2 (par. 51 and 54-59) wherein in the etching process, the first dielectric layer (16) is partially etched to decrease a thickness thereof (from D down to d).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to partially etch the first dielectric layer of Summerfelt in view of Tay as taught by Gaebler in order to achieve a desired index of refraction and so that the antireflection properties can be defined with high precision (par. 56, 57 and 63).
As insofar as Claim 8 is supported and definite, Summerfelt in view of Tay and Gaebler further teach wherein a total thickness of the anti-reflection layer is a sum of the decreased thickness of the first dielectric layer (311) and a thickness of the second dielectric layer (408); and further comprising adjusting the total thickness of the anti-reflection layer such that light of a predetermined frequency range is not reflected (this is merely the function of the anti-reflection layer materials and thicknesses).  The “adjusting” is the partial etch described in claim 7 and the deposition thicknesses of the first and second dielectric layers.
As insofar as Claim 9 is supported and definite, Summerfelt in view of Tay and Gaebler further teach wherein the total thickness of the anti-reflection layer is adjusted such that infrared light is not reflected (par. 35, 36 and 60).
As insofar as Claim 10 is definite, Summerfelt in view of Tay and Gaebler teach the limitations of claim 8 but Summerfelt does not explicitly teach wherein the total thickness of the anti-reflection layer is in a range of 300 to 700 Angstroms.  Summerfelt provides an example of 50nm (500Å) for the thickness of the first dielectric layer (311) and 115nm (1150Å) for an ARC with a SiN layer for IR wavelength near 850nm (par. 36).  Summerfelt states that the ARC material/thickness/layers may be selected to be responsive to a narrow range of IR wavelength for intended applications such as LIDAR (light detection and ranging), a remote sensing method that uses light in the form of a pulsed laser to measure ranges (par. 60).  Summerfelt also states that further reflectance performance optimization over a particular wavelength range could be achieved with different ARC layer thickness values and material properties.
Absent a showing of criticality with respect to thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to adjust the thickness through routine experimentation in order to achieve varying antireflection of the layer for a desired IR spectrum.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896